Citation Nr: 1542048	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a service-connected right foot disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1953 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2015, the claim was previously before the Board.  However, the claim was remanded to obtain additional VA treatment records and obtain a new VA examination.  The VA treatment records were obtained in July 2015 and the examination completed in August 2015.  Therefore, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As part of an increased rating claim, a claim for a total disability rating based on individual unemployability (TDIU) can be inferred if raised by the record.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  The August 2015 examiner found that regardless of the Veteran's current employment status, the right foot condition did not impair the Veteran's ability to perform any type of occupational task.   Furthermore, the Veteran has not raised the issue of unemployability due to his service-connected right foot disability.  Accordingly, the Board finds that a TDIU is not reasonably raised by the record.  

In March 2015, the Veteran and his wife appeared and testified at a Travel Board hearing with the undersigned Veteran Law Judge.  A complete transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's service-connected right foot disability most nearly approximates moderately severe symptoms with pain and tenderness that impair his gait requiring him to use a cane.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code (DC) 5002-5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Right Foot Arthritis 

The Veteran's current right foot disability, rheumatoid arthritis, is rated at 20 percent disabling under Diagnostic Code 5284 for other foot injuries, which most closely approximated the Veteran's contentions of chronic pain with movement, his need to use a cane and walker to ambulate, and difficulties that the Veteran had in completing household chores.   Diagnostic Code 5284 was applied over Diagnostic Code 5002, which provides a specific rating for rheumatoid arthritis because of the lack of evidence of arthritic exacerbations documented in the medical record.  In such instance, the Board evaluated the chronic residuals of the condition such as limitation of motion under appropriate diagnostic codes for the specific joints involved.  

Under Diagnostic Code 5284, the most analogous rating criteria, a 20 percent rating is assigned for moderately severe foot injuries.  A 30 percent rating is assigned for severe foot injuries.  Diagnostic Code 5284 allows for the assignment of a 40 percent rating for loss of use of the foot.  The words "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating the severity of the Veteran's right foot condition, the Board reviewed his VA treatment records and VA examination reports.  Unfortunately, these records collectively do not support a rating in excess of 20 percent. 

The Veteran's right foot condition was originally increased to 20 percent in a November 2007 rating decision, which noted painful motion, pain, swelling, heat, stiffness in the right foot, and tenderness to palpation of the metatarsalphangeal (MTP) joints.  There was also abnormal weight bearing and unusual shoe wear, and he used a cane to walk.  The Board used these symptoms as a baseline to determine if the Veteran's condition had become more severe.  

The Veteran's VA treatment records from Tallahassee, Florida and Lake City, Florida VA Medical Centers spanning the appeal period discuss the existence of a right foot arthritic condition and the Veteran's current treatment regimen, including prescription acetaminophen, but do not discuss any limitations as caused by the service connected disability.  Therefore, the Board relied on the Veteran's statements seen throughout the record, and the December 2009 and August 2015 VA examination reports in making an assessment as to severity.   

At the December 2009 examination, the Veteran reported symptoms similar to what were seen in the November 2007 VA treatment records, which was the basis of the initial increase to 20 percent.  At the December 2009 examination, the Veteran reported swelling and pain concentrated in the second to fourth toes, weakness, stiffness, tenderness, fatigability, and once or twice a week flare-ups lasting several hours with use.  In spite of these symptoms, the examiner found no gross deformity of the right toes.  Mild hallux valgus was seen bilaterally on x-ray, but with no overlap of the big toe.  The Veteran's arches were preserved bilaterally.  The alignment of the Veteran's hind and mid foot was normal.  No limitation was noted in ankle plantar flexion.  A slight limitation of ankle dorsiflexion by 5 degrees was seen.  On repetitive testing there were no additional limitations due to painful motion, fatigue, weakness or incoordination.  Furthermore, no flare up was seen during the examination.  Therefore, the examiner could not opine without resorting to speculation as to what the Veteran's limitations would be during a flare-up.  Based on this examination report, the RO maintained the 20 percent rating.  The Board finds that the 20 percent rating encompasses the Veteran's complaints.  A higher 30 percent rating would require symptoms equivalent to a severe disability and more functional loss than what was seen on the December 2009 examination.  

At his March 2015 hearing, the Veteran continued to assert worsening of his right foot condition.  He testified that his right foot bothered him when he walked, and that he becomes fatigued to the point of needing to rest the foot.  He also testified that he needed a cane to ambulate, as noted on the earlier examination.  The Veteran denied having flare-ups, and reported that his toes would swell.  He also testified that he never had a time where he could not use his right foot even in period of pain and did not use any orthotic devices in his shoes.     

Even though the Veteran's complaints were similar to that seen in the December 2009 examination, the Board remanded the claim for the RO to schedule the Veteran a new examination, which was conducted in August 2015.  As with the December 2009 examination, no worsening in the Veteran's condition was seen despite the Veteran's statements.  In fact, the Veteran's right foot demonstrated improvement.  Physical examination of the right foot proved negative for pain, evidence of any deformity such as callouses, flat feet, or difficulty with weight bearing.  The foot appeared normal without evidence of flare up or any of the symptoms reported by the Veteran during the hearing testimony.  Without worsening shown, the Board finds a 20 percent rating continues to be warranted, rather than a higher 30 percent rating which would indicate an actual increase in the Veteran's symptoms.  A 40 percent rating is also not warranted since the Veteran has had no loss of use of the right foot, as the Veteran stated at the Board hearing and noted on the December 2009 and August 2015 examination reports.

In addition to considering Diagnostic Code 5284, the Board also considered whether any other Diagnostic Codes would be appropriate in order to garner the Veteran a higher rating, but found none applicable.  The December 2009 and August 2015 examiners found no evidence of flat feet (Diagnostic Code 5276),   claw feet (Diagnostic Code 5278), or malunion or nonunion of either the tarsal or metatarsal bones (Diagnostic Code 5283).  The remaining Diagnostic Codes used to rate feet disabilities (Diagnostic Code(s) 5277, 5279, 5280, 5281, 5282) would not warrant more than a 10 percent rating, which is below the Veteran's current rating. 

In conclusion, even though the Veteran contends his right foot disability warrants a higher rating, the objective medical evidence fails to demonstrate worsening of the 

Veteran's foot condition to warrant a higher rating.  Accordingly, the current 20 percent rating is continued.  

B.  Extraschedular Considerations

The Board also considered whether a higher rating based on extraschedular considerations, but finds that this claim should not be referred to the Director of the Compensation Service pursuant to 38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the record does not reflect that the average industrial impairment from the Veteran's right foot disability would be in excess of that contemplated by the assigned rating.  The Veteran's right foot disability has been manifested by pain with use and swelling of the toes.  These symptoms have been fully recognized in the current rating. 

The Veteran also has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right foot disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in assigning a higher rating, the criteria for higher schedular ratings were considered and utilized in maintaining the 20 percent rating.  There was no other avenue for a higher rating. With respect to functional limitations, the Board finds no evidence that his limitations are greater than those with a foot disability of the same, objectively-verified severity. 

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362, 1365-66   (Fed. Cir. Aug. 6, 2014).


II.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to the Veteran's increased rating claim in a September 2009 notice.  As the contents of the notice fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the VA afforded the Veteran examinations in December 2009 and August 2015 pertinent to the claim on appeal.  The Board finds these examinations are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   Furthermore, the Veteran has not challenged the adequacy of any examination.  

As noted in the Introduction, the Veteran and his wife testified at a March 2015 Travel Board hearing.  A Veterans Law Judge who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran was assisted by a representative, and both the representative and the Veterans Law Judge asked the Veteran relevant questions concerning his symptoms and the resulting impairment, as well as the effect of his disability on his daily life. The Veteran was also asked if other evidence was available.  Based on the Veteran's testimony that there were outstanding VA treatment records, the Board remanded the claim to obtain those records, which were associated with the file in July 2015.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

A rating in excess of 20 percent for a service-connected right foot disability is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


